Contact:Mark T. ReitzesFor immediate release 513-661-0457 Cheviot Financial Corp. Reports First-Quarter Earnings CINCINNATI, Ohio – April 30, 2015 – Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today reported net earnings for the first fiscal quarter of 2015 of $1,000, or $0.00 per share based upon 6,573,652 weighted average shares outstanding for the quarter ended March 31, 2015. Net earnings for the three months ended March 31, 2014 totaled $815,000 or $0.12 per share based upon 6,653,983 weighted average shares outstanding for the quarter ended March 31, 2014. The reduction in net earnings for the quarter ended March 31, 2015 was due to the $765,000 payment ($505,000 after taxes) we made to our former President and Chief Executive Officer as part of a previously announced settlement agreement executed in connection with his retirement. Absent this charge, net earnings for the three months ended March 31, 2015 were $506,000, or $0.08 per share. On April 27, 2015, the Board of Directors announced the permanent appointment of Board member Mark T. Reitzes to President and Chief Executive Officer who had been serving in that interim role since February 6, 2015. “This year will be built on pivoting our franchise towards focused growth strategies,” said Mark Reitzes, newly-appointed President and CEO. To help lead these important initiatives, we are pleased that two experienced bankers joined Cheviot’s management team during the quarter:Steven Schlagbaum, Vice President of Residential Lending and Daniel James, Vice President of Commercial Lending.“We continue our unwavering commitment to our customers, communities, shareholders and employees” commented Mr. Reitzes. We also announced during the quarter new branding changes meant to highlight product offerings, raise customer awareness and loyalty, and attract new customers to the Bank. From our new electrifying logo colors, sales force lapel pins, consistent branded apparel for our branch personnel, launch of EXTREMELY MAGNIFICENT FREE CHECKING to our new Tag line DREAMS MATTER chosen in an employee-wide contest ., Cheviot Savings, via print, radio, and TV media is creating an exciting new paradigm to drive top-of-mind, top line revenue and core deposit growth. For the three months ended March 31, 2015: Net earnings for the three months ended March 31, 2015 totaled $1,000, an $814,000 decrease from the $815,000 earnings reported in the March 2014 period.The decrease in net earnings reflects an increase in general, administrative and other expenses of $660,000 (due to the payment made under the settlement agreement, discussed above), a decrease of $363,000 in other income and a decrease in net interest income of $172,000, which were partially offset by a decrease in the provision for losses on loans by $57,000, and by a decrease of $324,000 in the provision for federal income taxes. Total interest income decreased $201,000, or 4.3%, to $4.5 million for the three months ended March 31, 2015, from the comparable quarter in 2014.Interest income on loans decreased $123,000, or 3.3%, to $3.6 million during the 2015 quarter from $3.8 million for the 2014 quarter.This decrease was due primarily to an 18 basis point decrease in the average yield on loans to 4.32% for the 2015 quarter from 4.50% for the three months ended March 31, 2014, which was partially offset by a $3.2 million, or 1.0%, increase in the average balance of loans outstanding.Interest income on mortgage-backed securities decreased $19,000, or 32.2%, to $40,000 for the three months ended March 31, 2015, from $59,000 for the comparable 2014 quarter, due primarily to a $3.2 million, or 25.6% decrease in the average balance of securities outstanding and by a 17 basis point decrease in the average yield.Interest income on investment securities decreased $63,000, or 8.4%, to $688,000 for the three months ended March 31, 2015, compared to $751,000 for the same quarter in 2014, due primarily to a decrease of $20.0 million, or 13.2% in the average balance of investment securities outstanding, partially offset by an 11 basis point increase in the average yield to 2.09% in the 2015 quarter.Interest income on other interest-earning deposits increased $4,000, or 4.5% to $93,000 for the three months ended March 31, 2015. Interest expense decreased $29,000, or 3.2% to $891,000 for the three months ended March 31, 2015, from $920,000 for the same quarter in 2014.Interest expense on borrowings decreased by $37,000, or 24.8%, due primarily to a $4.2 million decrease in the average balance outstanding, and a nine basis point decrease in the average cost of borrowings.Interest expense on deposits increased by $8,000, or 1.0%, to $779,000, from $771,000, due primarily to a two basis point increase in the average cost of deposits to 0.69%, which was partially offset by an $11.1 million, or 2.4% decrease in the average balance of deposits outstanding. As a result of the foregoing changes in interest income and interest expense, net interest income decreased by $172,000, or 4.6%, to $3.6 million for the three months ended March 31, 2015, as compared to the same quarter in 2014.The average interest rate spread decreased to 2.91% for the three months ended March 31, 2015 from 2.93% for the three months ended March 31, 2014.The net interest margin decreased to 2.94% for the three months ended March 31, 2015 from 2.96% for the three months ended March 31, 2014. For the three months ended March 31, 2015, the company recorded a provision for losses on loans of $143,000, as compared to $200,000 for the three months ended March 31, 2014.At both March 31, 2015 and December 31, 2014, non-performing loans as a percent of net loans was 1.5%. Other income decreased $363,000, or 34.8%, to $681,000 for the three months ended March 31, 2015, compared to the same quarter in 2014.The decrease is due primarily to a decrease in the gain on sale of investment securities of $440,000, which was partially offset by an increase in the gain on sale of loans of $138,000. General, administrative and other expense increased $660,000, or 19.3%, to $4.1 million for of the three months ended March 31, 2015.This increase is primarily a result of an increase in employee compensation and benefits of $797,000, an increase of $24,000 in property, payroll and other taxes and an increase in data processing of $40,000, which was partially offset by a decrease of $88,000 in real estate owned impairment, a decrease of $58,000 in occupancy and equipment expense and a decrease of $36,000 in FDIC expense. As previously announced, on February 3, 2015 we entered into a severance agreement (the “Agreement”) with our former President and Chief Executive Officer in connection with his retirement.The Agreement included non-competition, non-solicitation and confidentiality provisions and a full and final release of claims, in exchange for which we paid the former President and Chief Executive officer a total of $765,330 upon his retirement.The execution of this Agreement and resulting payments caused the majority of theincrease in employee compensation and benefits andrelated property, payroll and other taxes for the quarter ended March 31, 2015. The provision for federal income taxes decreased $324,000 for the three months ended March 31, 2015.The decrease is a result of a decrease of $1.1 million in pre-tax earnings. Financial Condition Changes at March 31, 2015 and December 31, 2014: At March 31, 2015, total assets were $572.7 million, compared with $571.2 million at December 31, 2014.Total assets increased $1.5 million, or 0.3%, primarily due to an increase in investment securities of $11.7 million and an increase in loans receivable of $940,000.The increase in investment securities was a result of purchases of $25.0 million in securities and an increase in the fair market value of securities designated as available for sale of $1.7 million, which were partially offset by investment securities called at par of $15.0 million.The increase in loans receivable resulted from loan originations of $24.4 million, which was partially offset by the sale of loans in the secondary market of $9.3 million and principal repayments of $14.2 million. Total liabilities were $475.8 million at March 31, 2015, an increase of $760,000, or 0.2% compared to $475.1 million at December 31, 2014.The increase in total liabilities is a result of an increase of $3.7 million, or 0.8% in total deposits which totaled $455.5 million at March 31, 2015, as compared to $451.8 million at December31, 2014.Advances from the Federal Home Loan Bank of Cincinnati decreased by $994,000, or 6.7%, to $13.9 million at March 31, 2015, from $14.9 million at December 31, 2014.The decrease is a result of repayments during the quarter ended March 31, 2015. Shareholders’ equity at March 31, 2015 was $96.9 million, an increase of $705,000, or 0.7%, from December 31, 2014.The increase primarily resulted from a decrease in the unrealized loss on securities designated as available for sale of $1.2 million, which was partially offset by dividend payments on common stock of $608,000.At March 31, 2015, tangible book value per share was $12.77 as compared to $12.72 at December 31, 2014.Tangible book value per share was affected by the increase in the fair market value of investment securities designated as available for sale as other comprehensive loss decreased during the 2015 period.At March 31, 2015, other comprehensive loss was $329,000.Over time, the impact of the other comprehensive loss on our tangible book value per share would decrease as investments are called or mature at par; however, a sudden increase in interest rates can have an adverse effect, as increases in rates may increase accumulated comprehensive loss. SUMMARIZED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AND CONSOLIDATED STATEMENTS OF INCOME The following tables set forth consolidated selected financial and other data of Cheviot Financial Corp. at the dates and for the periods presented. For the Three Months Ended (Unaudited) (Unaudited) 3/31/2015 3/31/2014 Selected Operating Data: (In thousands, except per share data) Total interest income $ $ Total interest expense Net interest income Provision for losses on loans Net interest income after provision for losses on loans Total other income Total general, administrative and other expense Earnings before income taxes 23 Federal income taxes 22 Net earnings $
